DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-2, 6-7, 9-10, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rai ( 20080239157).


Regarding claims 1, 9 and 17, Rai ( 20080239157) teaches a  method comprising: obtaining a gamma value for a pixel of an image to be shown on a display (Fig. 6, gamma correction for multiple display devices, [0029], the gamma correction unit 32 may be coupled with an input to one of the display pipes 52, 53 );; determining a delta gamma value (84) based on a delta lookup table that corresponds to a current display condition for the pixel (Fig. 6 (84), [0047], a difference function value corresponding to the input value is searched for and read out of in a second lookup table (step 84). The second lookup table may store the difference function and each difference function value is no more than N bits, [0029], the gamma correction unit 32 may be coupled with an input to one of the display pipes 52, 53) ; determining a remapped gamma value (86) for the pixel based on a combination of the base gamma value and the delta gamma value (Fig. 6 (86),[0047],  the  corresponding values may be combined by adding, subtracting, multiplying, dividing, or by another method, the output value produced in step 86); and providing the remapped gamma value to be shown on the display ([0047], the output value produced in step 86 may be output directly to a display device or to the display device via intermediate units, such as a display pipe or a display interface (step 88)).

Rai does not specifically teach determining a base gamma value based on display condition. 
determining a base gamma value (80) based on a base lookup table (82) that corresponds to a base display condition (Fig. 6 (80, 82), [0047],  the method includes a first step of receiving an input value (step 80). A reference function value corresponding to the input value is searched for and read out of a first lookup table (step 82), [0029], the gamma correction unit 32 may be coupled with an input to one of the display pipes 52, 53).
It would have been obvious to one having ordinary skill in the art to prearrange look  up table 82 prior to input value 80 (Fig. 6), since it has been held to be within the general skill of worker in the art to duplicate parts for a multiple effect. St regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8 (7th Cir. 1977).
Regarding claims 2, 10, and 18, Rai teaches  determining a remapped gamma value for the pixel based on a combination of the base gamma value and the delta gamma value comprises: determining a sum of the base gamma value and the delta gamma value as the remapped value (Fig. 6 (86),[0047],  the  corresponding values may be combined by adding, subtracting, multiplying, dividing, or by another method, the output value produced in step 86, input value (step 80), a difference function value corresponding to the input value is searched for and read out of in a second lookup table (step 84)

Regarding claims 6 and 14, Rai teaches wherein the base gamma value is represented by more bits than the delta gamma value ([0047], the second lookup table may store the difference function and each difference function value is no more than N bits. M may be greater than N).
Regarding claims 7 and 15, Rai teaches the base gamma value is represented by ten bits and the delta gamma value is represented by five bits ([0047], the second lookup table may store the difference function and each difference function value is no more than N bits. M may be greater than N).

Allowable Subject Matter
4.	Claims 3-5, 8, 11-13, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is a statement of reasons for the indication of allowable subject matter:  


Regarding claims 3, 11 and 19, the prior art does not teach determining a delta gamma value based on a delta lookup table that corresponds to a current display condition for the pixel comprises: determining the current display condition; determining delta gamma values for delta lookup tables that each correspond to a different display condition; and selecting the delta gamma value from the set of delta gamma values based on the current display condition.
Regarding claims 8 and 16,  the prior art does not teach , wherein in the base lookup table represents outputs of base gamma values with more bits than the delta lookup table represents outputs of delta gamma values.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.

                                  US 20180114495 to Jung
		         US 20190027082  to Van Belle
			
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/
December 5, 2022